 



Exhibit 10.1
HANOVER COMPRESSOR COMPANY
2006 LONG-TERM CASH INCENTIVE PLAN

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

             
 
      PAGE
 
           
I.
  PURPOSE     1  
 
           
II.
  DEFINITIONS     1  
 
           
III.
  ADMINISTRATION OF PLAN     3  
 
           
IV.
  ELIGIBILITY     3  
 
           
V.
  AWARD NOTICE     4  
 
           
VI.
  PAYMENT OF AWARD     4  
 
           
VII.
  TERMINATION OF EMPLOYMENT     4  
 
           
VIII.
  CORPORATE CHANGE     4  
 
           
IX.
  MISCELLANEOUS PROVISIONS     4  

-i-

 



--------------------------------------------------------------------------------



 



HANOVER COMPRESSOR COMPANY
2006 LONG-TERM CASH INCENTIVE PLAN
I. PURPOSE
Effective as of July 1, 2006, the Company has established the HANOVER COMPRESSOR
COMPANY 2006 LONG-TERM CASH INCENTIVE PLAN. The purpose of the Plan is to award
cash bonuses to employees as an incentive to remain with the Company or its
Affiliates over the long term.
II. DEFINITIONS
The following definitions shall be applicable throughout the Plan unless
specifically modified by any paragraph:
     (a) "Affiliate” means any corporation, partnership, limited liability
company or partnership, association, trust or other organization which, directly
or indirectly, controls, is controlled by, or is under common control with, the
Company. For purposes of the preceding sentence, “control” (including, with
correlative meanings, the terms “controlled by” and “under common control
with”), as used with respect to any entity or organization, shall mean the
possession, directly or indirectly, of the power (i) to vote more than 50% of
the securities having ordinary voting power for the election of directors of the
controlled entity or organization, or (ii) to direct or cause the direction of
the management and policies of the controlled entity or organization, whether
through the ownership of voting securities or by contract or otherwise.
     (b) "Award” means any cash bonus granted under the terms of the Plan.
     (c) "Award Notice” means a written notice setting forth the terms of an
Award granted under the Plan.
     (d) "Board” means the Board of Directors of the Company.
     (e) "Cause” means (i) the commission by a Participant of an act of fraud,
embezzlement or willful breach of a fiduciary duty to the Company or an
Affiliate (including the unauthorized disclosure of confidential or proprietary
material information of the Company or an Affiliate), (ii) a conviction of a
Participant (or a plea of nolo contendere in lieu thereof) for a felony or a
crime involving fraud, dishonesty or moral turpitude, (iii) willful failure of a
Participant to follow the written directions of the chief executive officer of
the Company or the Board, in the case of executive officers of the Company;
(iv) willful misconduct as an Employee of the Company or an Affiliate;
(v) willful failure of a Participant to render services to the Company or an
Affiliate in accordance with his employment arrangement, which failure amounts
to a material neglect of his duties to the Company or an Affiliate or
(vi) substantial dependence, as determined by the Committee, on any drug,
immediate precursor or other substance listed on Schedule IV of the Federal
Comprehensive Drug Abuse Prevention and Control Act of 1970, as amended, as
determined in the sole discretion of the Committee. With respect to any
Participant residing outside of the United States, the Committee may revise the
definition of “Cause” as appropriate to conform to the laws of the applicable
non-U.S. jurisdiction.
     (f) "Committee” means the Committee defined in Paragraph III of the Plan.
     (g) "Company” means Hanover Compressor Company, a Delaware corporation.
     (h) "Corporate Change” means:
     (i) The acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) (a

1



--------------------------------------------------------------------------------



 



“Person”) of beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of 40% or more of either (A) the then outstanding shares
of common stock of the Company (the “Outstanding Company Common Stock”) or
(B) the combined voting power of the then outstanding voting securities of the
Company entitled to vote generally in the election of directors (the
“Outstanding Company Voting Securities”); provided, however, that for purposes
of this subsection (i), any acquisition by any Person pursuant to a transaction
which complies with clause (A) of subsection (iii) of this definition shall not
constitute a Corporate Change; or
     (ii) Individuals, who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered for purposes of this
definition as though such individual was a member of the Incumbent Board, but
excluding, for these purposes, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or
     (iii) The consummation of a reorganization, merger or consolidation of the
Company or sale, lease or other disposition of all or substantially all of the
assets of the Company and its subsidiaries, taken as a whole (other than to an
entity wholly owned, directly or indirectly, by the Company) (a “Corporate
Transaction”), in each case, unless, following such Corporate Transaction,
(A) all or substantially all of the individuals and entities who were the
beneficial owners, respectively, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities immediately prior to such Corporate
Transaction beneficially own, directly or indirectly, more than 60% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Corporate Transaction (including a corporation which as a
result of such transaction owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Corporate Transaction, of the Outstanding Company Common Stock and the
Outstanding Company Voting Securities, as the case may be, and (B) at least a
majority of the members of the board of directors of the corporation resulting
from such Corporate Transaction were members of the Incumbent Board at the time
of the execution of the initial agreement, or of the action of the Board,
providing for such Corporate Transaction.
     (i) "Disability” means any physical or mental condition for which the
Participant would be eligible to receive long-term disability benefits under the
Company’s long-term disability plan.
     (j) "Employee” means any person who is an employee of the Company or any
Affiliate. If an entity ceases to be an Affiliate of the Company, a Participant
employed by such entity shall be deemed to have terminated his employment with
the Company and its Affiliates and shall cease to be an Employee under the Plan.
For any and all purposes under the Plan, the term “Employee” shall exclude an
individual hired as an independent contractor, leased employee, consultant, or a
person otherwise designated by the Committee, the Company or an Affiliate at the
time of hire as not eligible to participate in or receive benefits under the
Plan, even if such ineligible individual is subsequently determined to be an
employee by any governmental or judicial authority. Notwithstanding the
foregoing, for purposes of any Award granted to a person residing outside of the
United States, the Committee may revise the definition of “Employee” as
appropriate to conform to the laws of the applicable non-U.S. jurisdiction.
     (k) "Participant” means an Employee selected by the Committee to
participate in the Plan.
     (l) "Plan” means the Hanover Compressor Company 2006 Long-Term Cash
Incentive Plan, as amended from time to time.

2



--------------------------------------------------------------------------------



 



     (m) "Retirement” means a termination of service, other than due to Cause or
death, on or after the Participant attains (i) age 65 or (ii) age 55 and with
the written consent of the Committee. Notwithstanding the foregoing, with
respect to a Participant residing outside of the United States, the Committee
may revise the definition of “Retirement” as appropriate to conform to the laws
of the applicable non-U.S. jurisdiction.
III. ADMINISTRATION OF PLAN
     (a) Composition of Committee. The Plan shall be administered by the
Management Development and Compensation Committee of the Board (the “Committee”)
or such other committee, if any, that may be designated by the Board to
administer the Plan.
     (b) Powers. Subject to Paragraph III(d) and the express provisions of the
Plan, the Committee shall have authority, in its discretion, to determine which
Employees shall receive an Award, the time or times when such Award shall be
made, the terms and conditions of an Award, and the value of an Award. In making
such determinations, the Committee may take into account the nature of the
services rendered by the respective Employees, their present and potential
contribution to the Company’s success and such other factors as the Committee in
its sole discretion shall deem relevant.
     (c) Additional Powers. The Committee shall have such additional powers as
are delegated to it by the other provisions of the Plan. Subject to the express
provisions of the Plan, this shall include the power to construe the Plan and
the respective notices provided hereunder, to prescribe rules and regulations
relating to the Plan, and to determine the terms, restrictions and provisions of
the notice relating to each Award, and to make all other determinations
necessary or advisable for administering the Plan. The Committee may correct any
defect or supply any omission or reconcile any inconsistency in the Plan or in
any notice relating to an Award in the manner and to the extent it shall deem
expedient to carry it into effect. The Committee may amend or terminate the Plan
at any time in its sole discretion. Any determination or decision made by the
Committee or its delegate (pursuant to Paragraph III(d)) under the terms of the
Plan shall be made in the sole discretion of the Committee or such delegate and
shall be final and binding on all persons, including the Company and
Participants, but subject to ratification by the Board if the Board so provides.
     (d) Delegation of Powers. The Committee may delegate to one or more
officers of the Company the authority to make Awards to Employees under the
Plan. Any delegation described in this paragraph shall contain such limitations
and restrictions as the Committee may provide and shall comply in all respects
with the requirements of applicable law, including the Delaware General
Corporation Law.
     (e) Awards Outside of the United States. Notwithstanding anything in the
Plan to the contrary, with respect to any Participant or eligible Employee who
is resident outside of the United States, the Committee may, in its sole
discretion, amend or vary the terms of the Plan in order to conform such terms
with the requirements of local law, to meet the goals and objectives of the
Plan, or to take advantage of preferential tax treatment that may be available
under local law, and may, in its sole discretion, establish administrative rules
and procedures to facilitate the operation of the Plan in such non-U.S.
jurisdictions. The Committee may, where it deems appropriate in its sole
discretion, establish one or more sub-plans of the Plan for these purposes.
IV. ELIGIBILITY
Subject to the delegation of power in Paragraph III(d), the Committee, in its
sole discretion, may select any individual, who at the time of grant is an
Employee of the Company, to receive an Award under the Plan. Only individuals
who are actively employed by the Company or an Affiliate on the date Awards
under the Plan are granted shall be eligible to become Participants in the Plan.
The Committee shall consider such additional factors as it deems pertinent in
selecting Participants and in determining the amount of their respective Awards.
The Plan is discretionary in nature and the grant of Awards by the Committee is
voluntary.

3



--------------------------------------------------------------------------------



 



V. AWARD NOTICE
Subject to the provisions of the Plan, each Award shall be evidenced by an Award
Notice in such form and containing such provisions not inconsistent with the
provisions of the Plan and under such terms as the Committee shall establish.
The terms and provisions of the respective Award Notices need not be identical.
Subject to the consent of the Participant, the Committee may, in its sole
discretion, amend an outstanding Award Notice in any manner that is not
inconsistent with the provisions of the Plan.
Unless otherwise provided in the Award Notice provided to a Participant, a
portion of the Participant’s Award will automatically become payable on each of
the dates (a “Payment Date”) set forth in the Award Notice, provided the
Participant has been continuously employed by the Company or an Affiliate at all
times from the date of the Award up to and including the applicable Payment
Date.
VI. PAYMENT OF AWARD
Payment of each portion of an Award (subject to applicable tax withholding)
shall be made in the form of a lump sum cash payment within thirty (30) days
following the applicable Payment Date.
VII. TERMINATION OF EMPLOYMENT
In the event a Participant’s employment with the Company or an Affiliate
terminates for any reason (other than as a result of death or Disability), the
Participant shall automatically forfeit any unpaid portion of his or her Award
on the date of such event unless the Committee directs otherwise. If a
Participant’s employment with the Company terminates as a result of his or her
death or Disability, all remaining unpaid portions of the Participant’s Award
shall immediately become payable in a lump sum cash payment (subject to
applicable tax withholding).
VIII. CORPORATE CHANGE
In the event of a Corporate Change, all remaining unpaid portions of the
Participant’s Award shall immediately become payable in a lump sum cash payment
(subject to applicable tax withholding).
IX. MISCELLANEOUS PROVISIONS
     (a) No Employment or Benefit Guaranty. The establishment of the Plan, any
modification or amendment thereof, the creation of any fund or account, nor the
payment of any benefits shall be construed as giving to any Participant or other
person any legal or equitable right against the Company or the Committee except
as provided herein. Under no circumstances shall the maintenance of this Plan
constitute a contract of employment or shall the terms of employment of any
Participant be modified or in any way affected hereby. Accordingly,
participation in the Plan will not give any Participant a right to be retained
in the employ of the Company.
     (b) Restrictions on Transfer. The rights or interests of Participants under
this Plan shall not be subject in any manner to alienation, sale, transfer,
assignment, pledge, encumbrance, charge, or levy of any kind, either voluntarily
or involuntarily, other than by will or by the laws of descent and distribution.
     (c) Unfunded Plan, Unsecured Interests. No Participant or other person
shall have any right, title or interest in any property of the Company, and
nothing herein shall require the Company to segregate or set aside any funds or
other property for the purpose of paying any Award under the Plan. To the extent
that any person acquires a right to receive payments under this Plan, such right
shall be no greater than the right of any unsecured general creditor of the
Company.
     (d) No Restriction on Corporate Action. Nothing contained in the Plan shall
be construed to prevent the Company or an Affiliate from taking any action that
is deemed by the Company or such Affiliate to be appropriate or in its best
interest, regardless of whether such action would have an adverse

4



--------------------------------------------------------------------------------



 



effect on the Plan or any Award made under the Plan. No Employee, Participant,
representative of an Employee or Participant, or other person shall have any
claim against the Company or any Affiliate as a result of any such action.
     (e) Headings. The headings used in the Plan are solely for convenience and
shall not be relied upon in construing any provisions hereof. Any reference to a
paragraph shall refer to a paragraph in the Plan unless specified otherwise.
     (f) Gender and Number. Words denoting the masculine gender shall include
the feminine and genders, the singular shall include the plural and the plural
shall include the singular wherever required by the context.
     (g) Severability. Whenever possible, each provision of the Plan shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of the Plan is held to be invalid, illegal or unenforceable
in any respect under any applicable law or rule in any jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
or any other jurisdiction, and the Plan shall be reformed, construed and
enforced in such jurisdiction so as to best give effect to the intent of the
Company under the Plan.
     (h) Withholding for Taxes. Notwithstanding any other provisions of the
Plan, the Company may withhold from any payment to be made under the Plan such
amount or amounts as may be required for purposes of complying with the tax
withholding provisions of the U.S. Internal Revenue Code of 1986, as amended, or
any applicable federal, state, local or foreign laws.
     (i) Successors. The Plan is binding on all persons entitled to benefits
hereunder and their respective heirs and legal representatives, on the Committee
and its successor and on the Company and its successor, whether by way of
merger, consolidation, purchase or otherwise.
     (j) Effect on Other Employee Benefit Plans. Any benefit paid or payable
under this Plan shall not be included in a Participant’s or Employee’s
compensation for purposes of computing benefits under any employee benefit plan
maintained or contributed to by the Company except as may otherwise be required
under the terms of such employee benefit plan or applicable law.
     (k) Limitations Period. Any Participant who believes he or she is being
denied any benefit or right under the Plan may file a written claim with the
Committee. Any claim must be delivered to the Committee within forty-five
(45) days of the specific event giving rise to the claim. Untimely claims will
not be processed and shall be deemed denied. The Committee, or its designee,
will notify the Participant of its decision in writing as soon as
administratively practicable. Claims not responded to by the Committee in
writing within one hundred and twenty (120) days of the date the written claim
is delivered to the Committee shall be deemed denied. The Committee’s decision
is final and conclusive and binding on all persons. No lawsuit relating to the
Plan may be filed before a written claim is filed with the Committee and is
denied or deemed denied and any lawsuit must be filed within one year of such
denial or deemed denial or be forever barred.
     (l) Applicable Law. The Plan shall be construed in accordance with the laws
of the State of Delaware, without regard to its conflicts of laws doctrine,
except to the extent preempted by Federal law.

5